Exhibit 10.7 TEXTRON SUPPLEMENTAL RETIREMENT PLAN FOR TEXTRON KEY EXECUTIVES As Amended and Restated Effective January 1, 2008 \ Supplemental Retirement Plan for Textron Key Executives As Amended and Restated Effective January 1, 2008 Table of Contents Introduction Article I—Definitions 1.01Average Compensation 1.02Beneficiary 1.03Benefits Committee 1.04Board 1.05Change in Control 1.05Compensation 1.07IRC 1.08Key Executive 1.09Normal Form of Benefit 1.10Participant 1.11Pension Plan 1.12Plan 1.13Separation From Service 1.14Surviving Spouse 1.15Textron 1.16Textron Company 1.17Total Disability 2.01Target Benefit 2.02Reductions in Target Benefit 2.03Early Retirement Factors 2.04Payment of Benefits 2.05Pre-Pension Surviving Spouse Annuity 2.06Administrative Adjustments in Payment Date 2.07Distribution Upon Change in Control Article III—Unfunded Plan[INSERT PAGE NUMBER] 3.01No Plan Assets[INSERT PAGE NUMBER] 3.02Top-Hat Plan Status[INSERT PAGE NUMBER] 3.02No Contributions[INSERT PAGE NUMBER] Article IV—Plan Administration 4.01Plan Administrator’s Powers Table of Contents Page i 4.02Tax Withholding 4.03Use of Third Parties to Assist with Plan Administration 4.04Proof of Right to Receive Benefits 4.05Claims Procedure 4.06Enforcement Following a Change in Control Article V—Amendment and Termination 5.01Amendment 5.02Termination 5.03Distributions Upon Plan Termination Article VI—Miscellaneous 6.01Use of Masculine or Feminine Pronouns 6.02Transferability of Plan Benefits 6.03Section 409A Compliance 6.04Controlling State Law 6.05No Right to Employment 6.06Additional Conditions Imposed Table of Contents Page ii Supplemental Retirement Plan for Textron Key Executives As Amended and Restated Effective January 1, 2008 Introduction The Supplemental Retirement Plan for Textron Key Executives (the “Plan”) is an unfunded, nonqualified deferred compensation arrangement.The Plan provides supplemental retirement benefits for designated Key Executives of Textron and its affiliates. Appendix A of the Plan sets forth the provisions of the Plan as in effect on October 3, 2004, when IRC Section 409A was enacted as part of the American Jobs Creation Act of 2004.Supplemental retirement benefits that were earned and vested (within the meaning of IRC Section 409A) before January 1, 2005, and any subsequent increase that is permitted to be included in these amounts under IRC Section 409A, are calculated and paid solely as provided in Appendix A, and are not subject to any other provisions of the Supplemental Retirement Plan for Textron Key Executives. Supplemental retirement benefits that were earned or vested after 2004 and before January 1, 2008, are subject to the provisions of IRC Section 409A.These supplemental retirement benefits are paid exclusively as provided in theSupplemental Retirement Plan for Textron Key Executives (not including any appendix to the Plan).Although the provisions of the Supplemental Retirement Plan for Textron Key Executives generally are effective as of January 1, 2008, the provisions that govern the distribution of benefits earned or vested after 2004 under the Plan are effective as of January 1, 2005, and the amended definition of “Compensation” is effective as of January 1, 2007. Page 1 Article I—Definitions Whenever used in this document, the following terms shall have the meanings set forth in this Article unless a contrary or different meaning is expressly provided: 1.01 “Average Compensation” means the average of a Participant’s Compensation during the five consecutive years in which the Compensation is highest, determined using the same averaging methodology that is used to determine “Compensation Base” in Addendum A of the Textron Master Retirement Plan. 1.02 “Beneficiary” means the person who is entitled under this Plan to receive a payment that would have been made to a Participant or Surviving Spouse during his or her lifetime, if the Participant or Surviving Spouse dies before the payment is made. 1.03 “Benefits Committee” means the Employee Benefits Committee of Textron. 1.04 “Board” means the Board of Directors of Textron. 1.05 “Change in Control” means, for any Participant who was not an employee of a Textron Company on December 31, 2007: (a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section 409A) other than Textron, any trustee or other fiduciary holding Textron common stock under an employee benefit plan of Textron or a related company, or any corporation which is owned, directly or indirectly, by the stockholders of Textron in substantially similar proportions as their ownership of Textron common stock (1) becomes (other than by acquisition from Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron that, together with other stock held by such person or group, possesses more than 50% of the combined voting power of Textron’s then-outstanding voting stock, or (2) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) beneficial ownership of stock of Textron possessing more than 30% of the combined voting power of Textron's then-outstanding stock, or Page 2 (3) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) all or substantially all of the total gross fair market value of all of the assets of Textron immediately prior to such acquisition or acquisitions (where gross fair market value is determined without regard to any associated liabilities); or (b) a merger or consolidation of Textron with any other corporation occurs, other than a merger or consolidation that would result in the voting securities of Textron outstanding immediately before the merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) 50% or more of the combined voting power of the voting securities of Textron or such surviving entity outstanding immediately after such merger or consolidation, or (c) during any 12-month period, a majority of the members of the Board is replaced by directors whose appointment or election is not endorsed by a majority of the members of the Board of Directors before the date of their appointment or election. Each of the events described above will be treated as a “Change in Control” only to the extent that it is a change in ownership, change in effective control, or change in the ownership of a substantial portion of Textron’s assets within the meaning of IRC Section 409A. For any Participant who was an employee of a Textron Company on December 31, 2007, the definition set forth above in this Section 1.05 shall be used to determine whether an event is a “Change in Control” to the extent that the event would alter the time or form of payment of the Participant’s benefit.To the extent that the event would cause any change in the Participant’s rights under the Plan that does not affect the status of the Participant’s benefit under IRC Section 409A (including, but not limited to, the enhancement or accelerated vesting of the Participant’s benefit, or restrictions on amendments to the Plan), the definition set forth in Section 5.04 of Appendix A shall be used to determine whether the event is a “Change in Control.” 1.06 “Compensation” means a Participant’s annual compensation determined as follows: (a) For years after 2006, Compensation means eligible annual compensation as defined under the current benefit formula in the tax-qualified Pension Plan that covers the Participant, without regard to the statutory limits in IRC Section 401(a)(17) and IRC Section 415, subject to the modifications described in this Section 1.06(a).For any executive who was first Page 3 awarded performance share units before October 27, 1999, Compensation shall include payments made under performance share units (regardless of when the units are awarded); but Compensation shall not include amounts attributable to performance share units for any executive who was first awarded performance share units after October 26, 1999.Compensation shall include a Participant’s elective deferrals under the Deferred Income Plan for Textron Key Executives, the Textron Deferred Income Plan for Executives, and the Deferred Income Plan for Textron Executives (and, if applicable, shall also include the automatic deferral of a Participant’s performance share units or annual incentive bonus exceeding 100% of the target bonus), but only to the extent that these amounts would have been included in Compensation if they had not been deferred. (b) For any individual who participated in the Plan before 2007, Compensation for each year before 2007 shall be determined under Section 1.04 of Appendix A. (c) If a year before 2007 is included in the Participant’s Compensation Base under the Plan, and the Participant did not participate in the Plan before 2007, Compensation for that year shall be determined as provided in Section 1.06(a), above. 1.07 “IRC” means the Internal Revenue Code of 1986, as amended.References to any section of the Internal Revenue Code shall include any final regulations interpreting that section. 1.08 “Key Executive” means an employee of a Textron Company who has been and continues to be designated as a Key Executive by Textron’s Chief Executive Officer and Chief Human Resources Officer. 1.09 “Normal Form of Benefit” means (a) a single life annuity for the life of the Participant, in the case of a Key Executive who became a Participant on or after July 23, 1998, and (b) a joint and 50% survivor annuity, in the case of a Key Executive who became a Participant before July 23, 1998. 1.10 “Participant” means a Key Executive selected by Textron’s Chief Executive Officer (or, in the case of the Chief Executive Officer, selected by the Organization and Compensation Committee of the Board) for participation in this Plan. 1.11 “Pension Plan” means a tax-qualified or nonqualified defined benefit plan maintained by a Textron Company (including any predecessor plans, but excluding this Plan) in which the Key Executive has participated.“Pension Plan” includes, but is not limited to, the Bell Helicopter Textron Retirement Plan (part of the Bell Helicopter Textron Master Retirement Plan), the Textron Pension Plan Page 4 (Addendum A to the Textron Master Retirement Plan), and the Textron Spillover Pension Plan. 1.12 “Plan” means this Supplemental Retirement Plan for Textron Key Executives, as amended and restated from time to time. 1.13 “Separation From Service” means a Participant’s termination of employment with all Textron Companies, other than by reason of death or Total Disability, that qualifies as a “separation from service” for purposes of IRC Section 409A. 1.14 “Surviving Spouse” means the person to whom a Participant is married (in a marriage recognized under federal law) on the day of the Participant’s death while active or on the dates of the Participant’s retirement and death. 1.15 “Textron” means Textron Inc., a Delaware corporation, and any successor of Textron Inc. 1.16 “Textron Company” means Textron or any company controlled by or under common control with Textron within the meaning of IRC Section 414(b) or (c). 1.17 “Total Disability” means physical or mental incapacity of a Participant who is employed by a Textron Company on the disability date, if the incapacity (a)enables the Participant to receive disability benefits under the Federal Social Security Act, and (b) also qualifies as a “disability” for purposes of IRC Section 409A(a)(2)(C). Article II—Benefit 2.01 Target Benefit.Subject to Sections 2.02 and 2.03, the maximum benefit provided to a Participant who qualifies for benefits under this Plan is an annuity commencing upon Separation From Service or Total Disability equal to 50% of Average Compensation (the “Target Benefit”) less the offsets and adjusted by the Early Retirement Factors as set out below. 2.02 Reductions in Target Benefit. (a) Prior Employers’ Plans.The Target Benefit shall be reduced by the monthly amount of any tax-qualified or nonqualified defined benefit payable to the Participant as a single life annuity at age 65 from a plan or arrangement sponsored by a prior employer other than a Textron Company.The monthly benefit payable under prior employer plan shall be converted, if necessary, to a single life annuity commencing at age 65, using the actuarial assumptions or factors specified in the prior employer plan (or, if no conversion basis is available from the prior employer, using comparable actuarial assumptions or factors from Addendum A of the Page 5 Textron Master Retirement Plan).It shall be the obligation of each Participant to disclose to Textron, before the Participant’s Separation From Service, any amounts that might be used under this section to reduce the benefits provided by this Plan.Such disclosure shall include information on annuity payments and lump-sum cash payments from other plans. (b) Early Retirement Factors.The net Target Benefit after reduction for benefits provided under any prior employer plans shall then be multiplied by the Early Retirement Factor as set out in Section 2.03 below. (c) Pension Plans.The product of the net Target Benefit times the Early Retirement Factor shall then be reduced by any and all amounts payable to the Participant upon Separation From Service or Total Disability under any qualified or nonqualified Pension Plan.For purposes of the preceding sentence, the calculation shall be performed assuming that all benefits under this Plan and under any qualified or nonqualified Pension Plan commence on the first day of the month following the Participant’s Separation From Service or Total Disability, even if the commencement of the benefit is delayed by the Participant’s election or by the terms of the plan.The reduction shall be based on a benefit under each Pension Plan that is payable in the same form as the Participant’s Normal Form of benefit under this Plan; and the benefit under each Pension Plan shall be converted to that form and, if applicable, reduced for early commencement based on the actuarial assumptions and factors used in the Pension Plan.In the case of any Pension Plan that is part of the Textron Retirement Program, which is a tax-qualified floor-offset arrangement, the reduction in the net Target Benefit under this Plan shall be determined without taking into account any offset in the Pension Plan benefit for the value of the Participant’s account under the Textron Inc. Retirement Account Plan. 2.03 Early Retirement Factors.The Participant’s benefits under this Plan shall be based on the Participant’s age at Separation From Service, Total Disability, or death, in accordance with the following schedule: Early Retirement Age at RetirementFactors 65100% 6490% 6380% 6270% 6160% Page 6 6050% Less Than 600% The Organization and Compensation Committee of the Board shall, in its sole discretion, have the authority to provide a Participant with an enhanced benefit pursuant to a separate written agreement. 2.04 Payment of Benefits. (a) Benefit Commencement Date.Any benefit to which a Participant is entitled under the Plan shall be paid in the Normal Form of Benefit, or in an actuarially equivalent life annuity elected by the Participant pursuant to subsection (c), below.The Participant’s benefit shall be calculated as if it commenced on the first day of the month following the Participant’s Separation From Service or Total Disability, and a benefit payable upon Total Disability shall actually commence on this date.In the case of a benefit payable upon Separation From Service, however, the benefit shall commence on the first day of the seventh month following the Participant’s Separation From Service, and any monthly payments that would have been due during the intervening six months shall be paid in a lump sum, without interest, on the first day of the seventh month after the Participant’s Separation From Service.The Participant may designate a Beneficiary to receive the payments for the months before the Participant’s death in the event of the Participant’s death before the payment date. (b) Form of Payment.Any form of benefit payable other than the Normal Form of Benefit shall be the actuarial equivalent of the Normal Form of Benefit, calculated using the actuarial assumptions and factors in the Textron Master Retirement Plan.For any individual who becomes a Participant after July 23, 1998, benefit payments under the Plan will be reduced if the Participant elects a 50%, 75%, or 100% joint and survivor benefit or joint and surviving spouse benefit.The joint and survivor factors are the same factors provided by Addendum A of the Textron Master Retirement Plan. (c) Payment Election.A Participant who wishes to elect a form of payment other than the Normal Form of Benefit must complete and return a written distribution election form acceptable to the Benefits Committee before the Participant’s Separation From Service or Total Disability.Subject to the spousal consent requirement in subsection (d), below, the Participant may elect any actuarially equivalent life annuity (within the meaning of IRC Section 409A) that is available under Addendum A of the Textron Master Retirement Plan at the Participant’s benefit commencement date under this Page 7 Plan, regardless of whether the Participant participates in Addendum A or elects the same form of payment under Addendum A. (d) Spousal Consent.For any individual who becomes a Participant after July 23, 1998, if the Participant is married when he or she makes a distribution election (including a change in a prior distribution election), the Participant must have the written consent of his or her spouse in order to elect any form of payment other than a joint and 50% surviving spouse annuity.If the Participant marries or re-marries after the date of the distribution election, the Participant shall automatically receive an actuarially equivalent joint and 50% surviving spouse annuity unless his or her current spouse consents in writing to a different form of distribution. (e) Spillover Pension Plan. (i) If a Participant in this Plan is entitled to receive a retirement benefit or pre-pension surviving spouse annuity under the Textron Spillover Pension Plan or any other nonqualified Pension Plan that would be subtracted from the Participant’s benefit under Section 2.02(c) of this Plan, the amount of the benefit shall be calculated under the Textron Spillover Pension Plan (or other nonqualified Pension Plan), but the benefit shall be paid exclusively at the time and in the form provided under this Plan, as if the other plan’s benefit were part of the Participant’s benefit under this Plan.The preceding sentence shall apply even if the Participant is not otherwise eligible to receive any retirement benefit or pre-pension surviving spouse annuity under this Plan (for example, because he retired before his benefit under this Plan vested or because his benefit under this Plan is fully offset by his Pension Plan benefits). (ii) If a Participant Separation From Service, Total Disability, or death occurs before the earliest date on which he would be entitled to a benefit under this Plan, his retirement benefit under the Textron Spillover Pension Plan or other nonqualified Pension Plan shall commence on the Participant’s earliest retirement date under this Plan, as if he had retired on that date.The retirement benefit under the Textron Spillover Pension Plan or other nonqualified Pension Plan shall be actuarially adjusted, using the actuarial assumptions and factors in the other plan, to reflect the actual commencement date under this Plan. (iii) If a Participant is entitled to a death benefit or other benefit under the Textron Spillover Pension Plan or other nonqualified Pension Plan that is not provided under this Plan and that would not in any circumstance be subtracted from the Participant’s benefit under Page 8 Section 2.02(c) of this Plan, the benefit shall be paid as provided in the Textron Spillover Pension Plan or other nonqualified Pension Plan. 2.05 Pre-Pension Surviving Spouse Annuity.If a Participant dies after age 60 and prior to benefit commencement under this Plan, the Participant’s Surviving Spouse will receive an annuity equal to the amount the spouse would have received if the Participant had requested a joint and 50% surviving spouse annuity and had retired the day before he died. 2.06 Administrative Adjustments in Payment Date.A payment is treated as being made on the date when it is due under the Plan if the payment is made on the due date specified by the Plan, or on a later date that is either (a)in the same calendar year (for a payment whose specified due date is on or before September 30), or (b) by the 15th day of the third calendar month following the date specified by the Plan (for a payment whose specified due date is on or after October 1).A payment also is treated as being made on the date when it is due under the Plan if the payment is made not more than 30 days before the due date specified by the Plan, provided that the payment is not made earlier than six months after the Participant’s Separation From Service.A Participant may not, directly or indirectly, designate the taxable year of a payment made in reliance on the administrative rules in this Section 2.05. 2.07 Distribution Upon Change in Control. (a) Benefit Enhancement.If the Participant’s Separation From Service, Total Disability, or death occurs after a Change in Control, the Participant shall, in lieu of the benefit payable under the preceding sections of this Article II, receive a benefit equal to the actuarial present value at Separation From Service, Total Disability, or death of the benefit the Participant would have received had the Participant terminated employment at age 65, based upon the Participant’s Average Compensation as of the date of Separation From Service, Total Disability, or death.The present value shall be determined using the 1994 Group Annuity Reserving Table (unisex) based on a blend of 50% of the male mortality rates and 50% of the female mortality rates and an interest rate of 7%.Any pre-pension surviving spouse annuity or pre-pension survivor annuity payable upon the Participant’s death after a Change in Control shall be based on the Participant’s enhanced benefit calculated under this subsection. (b) Distribution.If the Participant’s Separation From Service, Total Disability, or death occurs within 24 months after the Change in Control, and if the Change in Control also qualifies as a “change in control” under IRC Section 409A, the enhanced benefit shall be paid in a lump sum.If the Participant’s Separation From Service, Total Disability, or death Page 9 occurs more than 24 months after the Change in Control, or if the Change in Control does not qualify as a “change in control” under IRC Section 409A, the enhanced benefit shall be paid in the Normal Form or as an actuarially equivalent life annuity elected by the Participant.In either case, the enhanced benefit shall commence (or, in the case of a lump sum, shall be paid) on the applicable benefit commencement date specified in Section 2.04 or Section 2.05. Article III—Unfunded Plan 3.01 No Plan Assets.Benefits to be provided under this Plan are unfunded obligations of Textron.Nothing contained in this Plan shall require Textron to segregate any monies from its general funds, to create any trust, to make any special deposits, or to purchase any policies of insurance with respect to such obligations.If Textron elects to purchase individual policies of insurance on one or more of the Participants to help finance its obligations under this Plan, such individual policies and the proceeds therefrom shall at all times remain the sole property of Textron and neither the Participants whose lives are insured nor their Surviving Spouses or Beneficiaries shall have any ownership rights in such policies of insurance. 3.02 Top-Hat Plan Status.The Plan is maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). 3.03 No Contributions.No Participant shall be required or permitted to make contributions to this Plan. Article IV—Plan Administration 4.01 Plan Administrator’s Powers.Textron shall have all such powers as may be necessary to carry out the provisions hereof.Textron may from time to time establish rules for the administration of this Plan and the transaction of its business. Subject to Section 4.05, any actions by Textron shall be final, conclusive and binding on each Participant and all persons claiming by, through or under any Participant.Textron (and any person or persons to whom it delegates any of its authority as plan administrator) shall have discretionary authority to determine eligibility for Plan benefits, to construe the terms of the Plan, and to determine all questions arising in the administration of the Plan.The Organization and Compensation Committee of the Board shall render all decisions under this Plan (including participation, Plan benefits, and benefit distributions) affecting Textron’s Chief Executive Officer. Page 10 4.02 Tax Withholding.Textron may withhold from benefits paid under this Plan any taxes or other amounts required by law to be withheld.Textron may deduct from the undistributed portion of a Participant’s benefit any employment tax that Textron reasonably determines to be due with respect to the benefit under the Federal Insurance Contributions Act (FICA), and an amount sufficient to pay the income tax withholding related to such FICA tax.Alternatively, Textron may require the Participant or Beneficiary to remit to Textron or its designee an amount sufficient to satisfy any applicable federal, state, and local income and employment tax with respect to the Participant’s benefit.The Participant or Beneficiary shall remain responsible at all times for paying any federal, state, or local income or employment tax with respect to any benefit under this Plan.In no event shall Textron or any employee or agent of Textron be liable for any interest or penalty that a Participant or Beneficiary incurs by failing to make timely payments of tax. 4.03 Use of Third Parties to Assist with Plan Administration.Textron may employ or engage such agents, accountants, actuaries, counsel, other experts and other persons as it deems necessary or desirable in connection with the interpretation and administration of this Plan.Textron and its committees, officers, directors and employees shall not be liable for any action taken, suffered or omitted by them in good faith in reliance upon the advice or opinion of any such agent, accountant, actuary, counsel or other expert.All action so taken, suffered or omitted shall be conclusive upon each of them and upon all other persons interested in this Plan. 4.04 Proof of Right to Receive Benefits.Textron may require proof of death or Total Disability of any Participant, former Participant, Surviving Spouse, or Beneficiary and evidence of the right of any person to receive any Plan benefit. 4.05 Claims Procedure.A Participant, Surviving Spouse, or Beneficiary who believes that he is being denied a benefit to which he is entitled under the Plan (referred to in this Section 4.05 as a “Claimant”) may file a written request with the Benefits Committee setting forth the claim.The Benefits Committee (or the Organization and Compensation Committee of the Board, in the case of a claim involving Textron’s Chief Executive Officer) shall consider and resolve the claim as set forth below. (a) Time for Response.Upon receipt of a claim, the Committee shall advise the Claimant that a response will be forthcoming within 90 days.The Committee may, however, extend the response period for up to an additional 90 days for reasonable cause, and shall notify the Claimant of the reason for the extension and the expected response date.The Committee shall respond to the claim within the specified period. Page 11 (b) Denial.If the claim is denied in whole or part, the Committee shall provide the Claimant with a written decision, using language calculated to be understood by the Claimant, setting forth (1) the specific reason or reasons for such denial; (2) the specific reference to relevant provisions of this Plan on which such denial is based; (3) a description of any additional material or information necessary for the Claimant to perfect his claim and an explanation why such material or such information is necessary; (4) appropriate information as to the steps to be taken if the Claimant wishes to submit the claim for review; (5) the time limits for requesting a review of the claim; and (6) the Claimant’s right to bring an action for benefits under Section 502(a) of ERISA. (c) Request for Review.Within 60 days after the Claimant’s receipt of the written decision denying the claim in whole or in part, the Claimant may request in writing that the Committee review the determination.The Claimant or his duly authorized representative may, but need not, review the relevant documents and submit issues and comment in writing for consideration by the Committee.If the Claimant does not request a review of the initial determination within such 60-day period, the Claimant shall be barred from challenging the determination. (d) Review of Initial Determination. Within 60 days after the Committee receives a request for review, it will review the initial determination.If special circumstances require that the 60-day time period be extended, the Committee will so notify the Claimant and will render the decision as soon as possible, but no later than 120 days after receipt of the request for review. (e) Decision on Review.
